‘Akfen Solar Power Plant Project
‘Non-Technical Summary: Tokat

1 Project description

Akfen Renewables (the "Company") is currently developing a portfolio of
(PV) power plants located in the provinces of Konya, Amasya, Tokat, Van
and Malatya provinces in Turkey. This is known as the Akfen Solar Power
Project, or the "Project".Akfen will develop, construct and manage the
project through its various contractors.

The Project aims to provide renewable electrical energy for the national grid,
which will be available for all consumers and will support Turkey's goal of
reducing carbon emissions from the national generation of electricity. When
completed, the plants will have a total combined capacity of approximately
85 MW comprising 70 MW of licensed solar assets and 15 MW of license-
exempt solar assets.

The Project has been determined to be category B by the lenders as
environmental and social impacts from the Project are expected to be site-
specific or short term according to the EBRD's Environmental and Social
Policy (2014) and the IFC's Policy on Environmental and Social
Sustainability (2012).

Tokat Solar Power Plant is one of the project facilities, a 4.95 MW
photovoltaic power plant near Kusoturag! Village in Turhal district of Tokat.
This Solar Power Plant is made up of two plants, a 1.98MW plant 1.2km to
the east of the village, and a 2.97MW plant 2.2km to the west (Figure 1).
These are connected to the grid by a 3.3km transmission line near
Kusoturag! village.

Figure 1: A satellite view of the Tokat Solar Power Plant sites near Kusoturag!
village (in green) and the transmission line (in purple)

Prepared by Arup Page 1
= ° Akfen Solar Power Plant Project
A. YENILENEBILIR . i
co) fo) kf ene Ine Non-Technical Summary: Tokat

2 Environmental and social benefits,
impacts and mitigation measures

2.1 Environmental and social assessment

There was no requirement to prepare an EIA for the Tokat Solar Power Plant
according to national legislation. However, the Company has undertaken
additional studies including social impact assessment, cumulative impact
assessment, biodiversity and ecosystem assessment studies and visual
impact assessment studies in order to meet the lenders’ environmental and
social criteria.

2.2 Resource efficiency and pollution prevention
and control

Tokat Solar Power Plant is fully compliant with national laws regarding
resource efficiency and pollution prevention and control. According to the
initial estimates by the Company, approximately 8GWh of electricity is
expected to be generated in the first year of operation. This is expected to
result in greenhouse gas emissions avoidance of 5,430 tonnes of COz2
equivalent annually.

It is estimated that the Tokat site will consume approximately 66m3 of water
for panel cleaning per year.

2.3 Land acquisition

The Tokat Solar Power Plant involved the acquisition of 98,866m2 of land.
This land was previously owned by another solar energy company and the
acquisition, on a willing buyer-willing seller basis, was completed in 2017.
The purchasing process was based on identifying low quality land,
contacting owners to confirm their interest and negotiating a price for the
purchase of the land.

2.4 Cultural heritage

A procedure was put in place to manage archaeological assets that are
found during construction works. Previous studies have indicated there are
no known cultural heritage assets in the site area.

2.5 Biodiversity

The site is not located in a sensitive ecological area. Kaz Golii Wildlife
Development Area is located approximately 7km to the east of the site and
Ballica Cave Nature Park is 22km to the southeast. Both of these protected
areas are too far away to be affected.

Prepared by Arup Page 2
Aden Solar Power Plant Project
akfen|ieu Non Tocticl Summary. Teel
NERUI

2.6 Visual impact

The two Tokat Solar Power Plants are visible from neighbouring villages of
Kusoturag! and Atakéyi. Kusoturag! Village is at a higher elevation than
both the plants and looks down upon the western plant. The visibility of the
eastern plant from Kusoturagi Village is less due to the lie of the land. The
site is also visible from Atakéyi Village, but as the village is 2km away and
at a lower elevation, the visibility is quite low. Overall, the Tokat Solar Power
Plant is considered to have a low visual impact. Views of the plant from
Kusoturagi Village are shown in Figure 2.

Figure 2: Views of Tokat SPP from Kusoturag} Village (Left: west of the village;
Right: east of the village)

2.7 Consistency with policy, law and other
plans

The project is consistent with the national policy towards promotion of
renewable energy sources, legal requirements and other plans for the area
of influence. It fulfils the main strategic goal of reducing carbon emissions
from electricity production.

2.8 Cumulative and induced impacts

Akfen Renewables has committed to undertaking further cumulative
assessments for all Project sites which will include any development in the
local area which could have a cumulative impact on social and
environmental factors.

2.9 Environmental and social management

The Company is committed to operating the Project in accordance with
national law, good international practice and the EBRD’s environmental and
social policies. At a corporate level, the Company operates an
Environmental Management System that is certified to international
standards.

Prepared by Arup Page 3
the i ‘Akfen Solar Power Plant Project
© akfen|ier Non-Technical Summary: Tokat

An environmental and social action plan, known as an ESAP, has been
prepared for the Project. This details the actions that the Company will take
to prevent, reduce and offset environmental impacts and risks.

3 Impact monitoring

3.1 Process for monitoring the identified
impacts

Compliance with the ESAP will be monitored with quarterly inspections
during construction phase and annual inspections during operation phase.
Annual reports on environmental and social performance will also be
prepared. The reports will be checked against legislative requirements and
those of the lenders. The monitoring will continue for the first two years of
operation of the power plant.

3.2 Stakeholder engagement and grievances

A Stakeholder Engagement Plan has been prepared for the Project. This
provides a mechanism for the consideration and response to further
comments received regarding the Tokat Solar Power Plant and the other
plants forming the Project. It describes the Company's approach to
interacting with stakeholders, including the general public, and the
disclosure of relevant information with respect to Company’s operations and
the Project. It is available at the company’s website at www.akfenren.com.tr.
Stakeholders are provided with access to up-to-date information on the
Tokat Solar Power Plant and the related grievance mechanism. Stakeholder
engagement will be maintained for the duration of the Project. The
effectiveness will be monitored and the Stakeholder Engagement Plan
updated as needed.

Akfen also has established a Corporate Social Responsibility plan that
requires an activity to be performed at each project site every year. This
activity will take the form of a meeting with local stakeholders, during which
the company will try to identify opportunities to contribute to the welfare and
development of the local communities.

It will be possible to submit comments or grievance in person at the Tokat
Solar Power Plant sites during construction and operation. Comments can
also. be submitted using the Akfen Renewables website
(http://akfenren.com.tr/kurumsal-sorumluluk/sikayet-ve-oneriler-1).
Alternatively, the Company's Community Liaison Officer, Mr. Burak
SOLMAZ, can be contacted using the following details:

e Phone: 0 530 954 18 87
e Fax: 0312 441 68 14

e E-mail: bsolmaz@akfen.com.tr

Prepared by Arup Page 4
= Akfen Solar Power Plant Project
® akf YENILENESILIR Non-Technical Summary: Tokat
wy AKTEN [enewi

The websites of the EBRD and the IFC will also act as a platform to
receive comments.

3.3 Process for addressing any issues arising

The Community Liaison Officer will ensure that the grievance mechanism is
available to all stakeholders, involves an appropriate level of management
and addresses concerns promptly. They will ensure that the process is
understandable and transparent and provides feedback to those concerned
without any retribution.

Further information can be obtained from
http://akfenren.com.tr/varliklarimiz/ges-projeleri.

This mechanism does not limit the public’s rights to use conventional routes
to place grievances and the available legal system.

Prepared by Arup Page 5
